                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
MARLENE B. MANESS,                 )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )         Case No. 4:18-CV-1307 JCH
                                   )
ST. LOUIS BREAD CO.,               )
                                   )
     Defendant.                    )
                                   )



                              MEMORANDUM AND ORDER


       This matter is before the Court on the Motion of Defendant St. Louis Bread Co., to

Compel Discovery (ECF No. 91); on Defendant’s Motion to Stay the Case Management Order

(108); on Defendant’s Motion to Dismiss for failure to comply in discovery (ECF No. 107); on

Plaintiff’s Motion for an Extension of time for Discovery (ECF No. 100); on Plaintiff’s Motion

for Extension of Partial Summary Judgement (ECF No. 101); and on Plaintiff’s Motion to

Compel (ECF No. 102). The matters are ready for disposition.


                                       BACKGROUND


       Pro se Plaintiff brought the instant case against her former employer, Defendant St. Louis

Bread Co., under Title VII of the Civil Rights Act of 1964 42 USC §§ 2000e et seq., for

discrimination and retaliation. The only remaining count is for retaliation. Both Plaintiff and

Defendant have filed various discovery motions in this case.


       A review of the record indicates that on November 11, 2019, Defendant filed a Motion to

Compel Discovery (ECF No. 91) alleging that the Plaintiff had not responded to Defendant’s


                                               1
First Set of Requests for Production of Documents, nor had Plaintiff submitted adequate answers

to Defendant’s First Set of Interrogatories. On December 3, 2019, the Court Ordered the Plaintiff

to file a response to Plaintiff’s Motion to Compel. (ECF No. 99). Defendant additionally filed a

Motion for Leave to take the Plaintiff’s Deposition following the close of discovery. (ECF No.

97). The Court granted the Motion. (ECF No. 98). Defendant asserts that the Plaintiff has not

complied with the Order.


        On December 5, 2019, the Plaintiff filed three motions with the Court. Plaintiff’s first

Motion requests an extension of time for discovery. (ECF No. 100). In this motion, the Plaintiff

appears to request leave to take depositions of the Defendant. Id. Plaintiff also filed a Motion to

Compel. (ECF No. 102). In this Motion Plaintiff replies to Defendant’s previous motion to take

her deposition on which the Court has already ruled. Plaintiff, in the second part of her Motion,

asks the Court to Compel certain records. Id. Plaintiff additionally seeks an extension to time on

for summary judgement. (ECF No. 101).


                                         DISCUSSION


   I.      Motions to Compel


        Defendant has filed a Motion to Compel Plaintiff’s cooperation with discovery in this

case. Specifically, the Defendant requests that Plaintiff respond to Defendant’s First Set of

Requests for Production of Documents required under Federal Rule of Civil Procedure 34.


        Federal Rule of Civil Procedure 34 sets out the procedures for producing and requesting

documents and other information during the discovery phase of litigation. A party can serve on

any other party a request to produce documents, electronically stored information, or tangible

items. Fed. R. Civ. P. 34(a). To do this, a party must request the desired information by

                                                2
describing “with reasonable particularity” the requested item or information, and provide a

“reasonable time, place, and manner” of production. Fed. R. Civ. P. 34(b). “The party to whom

the request is directed must respond in writing within 30 days of being served… or within 30

days of the parties’ first rule 26(f) conference.” Id. Defendant states that Plaintiff did not

appropriately respond to its requests.


       Defendant asserts that it sent a letter to the Plaintiff requesting that she respond to

Defendant’s First Set of Requests for Production of Documents and to supplement her answers to

Defendant’s First Set of Interrogatories. Defendant additionally asserts that the parties conferred

by telephone regarding Defendant’s request prior to the filing of the motion. (ECF No. 91).

Federal Rule of Civil Procedure 37(a)(1) states that “…a party may move for an order

compelling disclosure or discovery. The motion must include a certification that the movant has

in good faith conferred or attempted to confer with the person or party failing to make disclosure

or discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1). By

corresponding with Plaintiff by letter and telephone Defendant has complied with Rule 37.


       Plaintiff has also brought a motion to compel discovery. Plaintiff requests certain records

about Mr. Klinger and Mr. Day from the Defendant. (ECF No. 102). The Plaintiff specifically

requests medical records, military records, and work records of Mr. Day, her own work records,

and the medical, military records and work records of Mr. Klinger. Plaintiff also requests

information about Defendant’s Insurance Policy Records.         Defendant objects to Plaintiff’s

Motion to compel on the basis that Plaintiff has failed to comply with Federal Rule of Civil

Procedure 37 and Local Rule 3.04 for failure to serve any requests for production on the

Defendant and on the grounds that it is not in possession of the military or medical files of Mr.

Klinger or Mr. Day.

                                                3
       Plaintiff has failed to comply with Federal Rule of Civil Procedure 37 because she has

not requested the work records for Mr. Klinger or Mr. Day. Therefore, Defendant will not be

compelled to produce such documents. Defendant further asserts that the Plaintiff is in

possession of her own work records because they were produced in Plaintiff’s personnel file in

Defendant’s Rule 26 Disclosures. (ECF No. 103). Plaintiff’s Motion to Compel her own work

records will be denied as moot. The Defendant has however agreed to provide the Plaintiff with

the insurance policy information upon entry of a mutually agreeable protective order. (ECF No.

103, 1-3). The Court will grant that aspect of Plaintiff’s Motion.


       Plaintiff’s Motion to Extend Discovery appears to seek leave to take depositions to help

prove her case. (ECF No. 100). “A party may, by oral questions, depose any person, including a

party, without leave of the court except as provided in Rule 30(a)(2).” Fed. R. Civ. P. 30(a)(1). A

party must obtain leave from the Court to conduct a deposition if the parties have no stipulated to

such deposition. Fed. R. Civ. P. 30(a)(2)(A). “A party who wants to depose a person by oral

questions must give reasonable written notice to every other party. The notice must state that the

time and place of the deposition, and if known, the deponents name and address. If the name is

unknown, the notice must provide a general description sufficient to identify the person or the

particular class or group to which the person belongs.” Fed. R. Civ. P. 30(b)(1).


       Despite failing to comply with the procedure outlined in Federal Rule of Civil Procedure

30(a)(2), or working with Opposing Counsel to conduct the necessary depositions before filing a

motion with this Court, the Plaintiff will be permitted to take depositions in this case. It is noted

that while Plaintiff seeks depositions to help prove her case, she has failed to comply with this

Court’s previous order compelling Plaintiff to sit for a deposition with the Defendant. (ECF No.

98). The Plaintiff must comply with this and previous orders of this Court. A Pro Se Plaintiff is

                                                 4
not exempt from cooperating in discovery. Therefore, Plaintiff must participate in discovery with

Defendant within 14 days of the issuance of this Order to not further delay litigation and allow

both parties to prepare their case


   II.      Defendant’s Motion to Stay the Case Management Order and Plaintiff’s Motion
            for Extension of Partial Summary Judgement
         On January 10, 2020, Defendant St. Louis Bread Co., filed a Motion to Stay the Case

Management Order in this case. (ECF No. 108). With this Motion, the Defendant also filed a

Motion to Dismiss for Failure to Cooperate in Discovery and for Failure to Prosecute. (ECF No.

107). Defendant requests that the Court stay the remaining deadlines in the Case Management

Order including the parties’ dispositive motions and the May 5, 2020 trial date until the Court

has made a determination on Defendants Motion to Dismiss. The Plaintiff has requested that the

Court grant an extension of time on her dispositive summary judgement motion. (ECF No. 101).


         The Court has given the Parties 14 days following the issuance of this Order to resolve

the outstanding discovery disputes in the case. The parties will additionally be ordered to file

joint a status update regarding the completion of the outstanding discovery on that date. The

Court will grant Defendant’s Motion to Stay the Case Management Order and will hold

Defendant’s Motion to Dismiss in abeyance pending compliance with the instant Order.

Plaintiff’s Motion for Extension of the Summary Judgement deadline is therefore moot. Plaintiff

must meet her basic obligations to litigate this case under the rules. A pro se litigant is required

to follow the rules of litigation. This includes timely participation in discovery. See Lindstedt v.

City of Granby, 238 F.3d 933, 937 (8th Cir. 2000)(“A pro se litigant is bound by the litigation

rules as is a lawyer, particularly here with the fulfilling of simple requirements of discovery).




                                                  5
                                            CONCLUSION


          Accordingly,

          IT IS HEREBY ORDERED that Defendant’s Motion to Compel (ECF No. 91) is

GRANTED; that Plaintiff’s Pro Se Motion for the Extension of time for Discovery (ECF No.

100) is GRANTED in part and DENIED in part; that Plaintiff is ordered to participate in

discovery with Defendant and the parties are granted 14 days from the issuance of this Order for

the parties to confer and complete depositions in this case; that Plaintiff, in accordance with

(ECF No. 98) must submit to having her own deposition taken by Defendant; that Plaintiff will

provide answers to Defendant’s First set of Interrogatories and provide responses to Defendant’s

request for production; and that the Parties will file a Status Update following this limited

discovery period. Plaintiff’s Failure to comply with this Order will result in the dismissal of her

claims.

          IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel (ECF 102) is

GRANTED in part and DENIED in part. Plaintiff and Defendant shall file a joint protective

order with the Court within 14 days of the issuance of this order regarding the requested

insurance policy; in all other respects Plaintiff’s Motion to Compel is DENIED.

          IT IS FURTHER ORDERED that Defendant’s Motion to Stay the Case Management

Order (ECF No. 108) is GRANTED; that Defendant’s Motion to Dismiss (ECF No. 107) is held

in abeyance; and that Plaintiff’s Motion for Extension of Partial Summary Judgement (ECF No.

101) is DENIED as moot.

Dated this 27th day of January, 2020.
                                                                        /s/ Jean C. Hamilton
                                                                      JEAN C. HAMILTON
                                                          UNITED STATES DISTRICT COURT



                                                6
